ORDER
This matter is before the court on appel-lee’s Petition For Panel Rehearing. We have construed the request as a motion to reconsider, as judgment has not entered in *924this appeal. See Fed. R.App. P. 40(a)(1). As construed, the motion seeks reconsideration of the court’s December 23, 2009 certification order to the Utah Supreme Court. The request is granted in part. An amended certification order shall issue. The request is granted to the extent of those amendments, but is otherwise denied. The Clerk is directed to forward the amended order to the Utah Supreme Court forthwith.